Citation Nr: 1233757	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for herpes simplex I prior to May 10, 2007, and to a rating in excess of 10 percent thereafter.  

2.  Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in July 2009, and again in November 2010.  On each occasion, these issues were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to May 10, 2007, the Veteran's herpes simplex was characterized by annual outbreaks, involving less than one percent of his body surface, without the need for systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  Effective May 10, 2007, the Veteran's herpes simplex is characterized by outbreaks approximately four times per year, involving less than one percent of his body surface, without the need for systemic therapy such as corticosteroids or other immunosuppressive drugs.  

3.  The Veteran's lumbosacral strain is characterized by recurrent low back pain, with mild limitation of motion and little to no neurological impairment.  


CONCLUSIONS OF LAW

1.  Prior to May 10, 2007, the criteria for a compensable disability rating for the Veteran's herpes simplex I had not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.118, Diagnostic Code 7806 (2011).  

2.  Effective May 10, 2007, the criteria for a disability rating in excess of 10 percent for the Veteran's herpes simplex I have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.118, Diagnostic Code 7806 (2011).  

3.  The criteria for a disability rating in excess of 10 percent for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In September 2004, March 2006, May 2008, October 2009, January 2011, and March 2012 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in April 2012.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In May 2009, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, although the presiding Veterans Law Judge during the hearing did not explicitly note the basis of the prior determinations or note the elements that were lacking to substantiate the claims on appeal, the Veteran demonstrated actual knowledge of this information.  The Veteran specifically addressed evidence in support of his claims, indicating an understanding of requirements to establish the benefit sought on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Veterans Law Judge noted the issues on appeal and provided a basic explanation of them.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  




II.  Increased ratings

The Veteran seeks increased ratings for his service-connected herpes simplex and lumbosacral strain.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

a.  Herpes Simplex I

The Veteran has been granted a noncompensable rating prior to May 7, 2007, and 10 percent thereafter for his service-connected herpes simplex I.  This disability has been rated under Diagnostic Code 7806, for dermatitis or eczema.  

Under this code, with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or with constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A noncompensable rating is warranted for involvement of less than 5 percent of the entire body, or less than 5 percent of the exposed area affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

A service-connected disability may also be considered under other pertinent diagnostic criteria.  Diagnostic Code 7800 pertains to disfiguring scars to the head, face or neck.  This code provides that a 10 percent rating is warranted where there is one characteristic of disfigurement.  The characteristics of disfigurement for purposes of evaluation under the above criteria, consist of: scar of 5 or more inches in length, scar of at least one-quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square.  38 C.F.R. § 4.118, Diagnostic Code 7800.   In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

The Board is cognizant that certain diagnostic codes for the evaluation of skin disabilities were modified effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Because, however, these modifications were expressly made applicable only to claims filed on or after the effective date, they are not pertinent to the pending claim, which was received by VA in 2004, several years prior to the regulatory changes.  Additionally, these regulatory changes pertain only to the diagnostic criteria governing scars, and did not modify the criteria for Diagnostic Code 7806.  

The Veteran was afforded a VA medical examination in September 2004.  He reported recurring herpes sores on his upper lip, approximately 5 times per year.  These lasted from 3-10 days per outbreak.  He used a topical medication for these sores.  No physical findings were noted on objective evaluation by the examiner.  

In October 2006, the Veteran was treated by a private physician for a herpes outbreak.  At that time, he reported one episode approximately every other year.  His symptoms included pain, swelling, and blistering of the upper lip.  He was given medication and instructions for addressing his symptoms.  

In May 2007, the Veteran sought VA treatment for a herpes outbreak.  He reported outbreaks on his lip approximately once per year.  He was given medication.  That same month, he also sought private medical care for his herpes symptoms.  He again reported outbreaks approximately once per year.  

The Veteran testified before a Veterans Law Judge seated at the RO in May 2009.  He stated that he experienced herpes outbreaks "all the time, 365 days a year."  He reportedly missed many days of work due to his outbreaks, which occurred near his genitalia, and along his lip.  He has been provided medication for his outbreaks, according to his testimony.  

Another VA medical examination was afforded the Veteran in November 2009.  The claims file was unavailable for review at the time of the examination.  Later that month, however, the examiner was able to review the Veteran's claims file and medical history.  The Veteran reported approximately one herpes outbreak annually, usually involving sores on his lips.  Most recently, he experienced outbreaks in April and September 2009.  He used topical medication for his outbreaks, and he denied use of corticosteroid or immunosuppressive drugs.  No side effects of his treatment were noted, and the examiner observed no scarring or disfigurement.  No active herpes symptoms were observed at the time of examination.  On his lower lip, however, some lightening of the mucosa was present, a residual of prior herpes simplex lesions.  Approximately 1 percent of the Veteran's skin surface was affected by his herpes.  The final impression was of a herpes simplex virus infection of the upper and lower lips, resolved.  

In January 2010, the Veteran received treatment at a private medical facility for a skin abscess.  

Most recently, the Veteran was afforded a VA medical examination in April 2012.  He reported herpes outbreaks approximately four times per year.  He was noted to be without scarring, disfigurement, or any general impairment of health.  At the time of examination, he did not display any current evidence of herpes.  

As noted above, the Veteran has been granted a staged rating for his service-connected herpes simplex.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a compensable rating prior to May 10, 2007, and in excess of 10 percent thereafter.  According to the September 2004 VA examination report, the Veteran did not display any impairment at the time of his examination.  The first objective clinical findings of a herpes simplex outbreak date to October 2006, when he sought private medical care for an outbreak.  This outbreak was not found to result in scarring or disfigurement, and required no more than topical therapy.  At the time of the September 2004 examination, he reported outbreaks approximately 3-10 times per year, and at his May 2009 personal hearing, he reported outbreaks "all the time."  He also reported outbreaks in the vicinity of his genitalia, a claim not previously made to private or VA examiners.  

The Board concedes that, despite his status as a layperson, the Veteran is competent to testify regarding such observable symptomatology as skin outbreaks.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board does not, however, find him credible in this regard, as he reported to a private examiner in October 2006 outbreaks occurring approximately once per year, and a similar claim was made to a VA examiner in May 2007.  Such claims are in stark contrast to his hearing testimony of outbreaks on a near-daily basis.  Due to these differing accounts, the Board finds little probative value in the Veteran's statements regarding his symptomatology.  Based on the infrequency and no more than mild severity of the Veteran's outbreaks, as documented in the record, the Board finds the preponderance of the evidence to be against a compensable rating prior to May 10, 2007.  

Considering next entitlement to a disability rating in excess of 10 percent effective May 10, 2007, the Board finds the preponderance of the evidence to be against a 20 percent rating for the Veteran's service-connected disability.  According to the November 2009 and April 2012 VA examination reports, the Veteran does not display involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; nor does he require systemic therapy such as corticosteroids or other immunosuppressive drugs.  In the absence of such findings, a disability rating in excess of 10 percent is not warranted.  

As the Veteran chiefly experiences herpes outbreaks involving his upper and lower lips, the Board has also considered the criteria for scarring or disfigurement of the face, noted above.  Review of the record does not indicate, however, that the Veteran exhibits any of the characteristics of disfigurement, including a scar of 5 or more inches in length, scar of at least one-quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square.  Although the Veteran did display, according to the November 2009 examination report, some lightening of the mucosa, this was not noted to involve an area in excess of six square inches, or any other characteristic of disfigurement.  Thus, an increased rating is not warranted under Diagnostic Code 7800 for any period during the pendency of this appeal.  Additionally, the competent evidence of record does not indicate that the Veteran's herpes results in other systemic symptoms which would warrant consideration of any other pertinent schedular criteria, as his sole impairment seems to be skin outbreaks.  Finally, as the Veteran has displayed a similar level of disability during the entirety of the appeals period, a staged rating, in excess of that already granted by VA, is not warranted.  See Hart, 21 Vet. App. 505.  

In conclusion, the preponderance of the evidence is against the award of a compensable rating prior to May 10, 2007, and in excess of 10 percent thereafter for the Veteran's herpes simplex.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

b.  Low back

The Veteran has been granted a 10 percent disability rating for his lumbosacral strain under Diagnostic Code 5237, for a lumbosacral strain.  He seeks an increased rating.  

Generally, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-42.  

If the facts of a claim warrant, spinal disabilities may also be evaluated based on intervertebral disc syndrome, as in the present case.  Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the first criteria, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent evaluation.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation is warranted.  Incapacitating episodes of between 1 and 2 weeks warrants a 10 percent evaluation.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Veteran was afforded a VA medical examination in September 2004.  He reported chronic low back pain, worse in the morning and with use.  He also reported low back spasms which lasted 30-45 minutes.  He treated his symptoms with Motrin and ice packs.  He denied any use of a back brace, cane, or other assistance device.  On physical examination, he had a normal posture and gait.  Palpation of the low back did not indicate any specific trigger point areas.  He could heel- and toe-walk.  Range of motion testing indicated forward flexion to 85 degrees and extension to 5 degrees.  Lateral flexion and rotation were both to 30 degrees bilaterally, with pain reported on motion.  No additional limitation of motion was noted to result with repetitive motion, or from such factors as pain, fatigability, weakness, or lack of endurance.  Achilles and patellar reflexes were 2+ bilaterally, and no evidence was found of peripheral neuropathy.  X-rays confirmed mild degenerative disc disease.  The final impression was of a recurrent lumbosacral strain/sprain with decreased range of motion.  

Private treatment records indicate that the Veteran was involved in a motor vehicle accident in March 2005, in which his vehicle was struck from the rear.  In September 2005, he was treated by his private physician for low back pain.  He was given medication for his pain.  

The Veteran testified before a Veterans Law Judge seated at the RO in May 2009.  He stated he missed nearly half the year from work due to his low back disability, and was unable to do such daily tasks as dress himself without assistance.  

Another VA orthopedic examination was afforded the Veteran in November 2009.  He reported constant pain and weakness of the low back, with occasional pain radiating into the lower extremities if he stood too long.  He denied any bowel or bladder incontinence, and denied any incapacitating episodes.  He reported missing 3-4 days of work in the past 12 months due to his low back disability.  By his account, such daily activities as sitting, standing, and performing household chores were impaired due to his low back.  He used Motrin for his low back pain, but denied the use of any assistance devices.  On objective evaluation, he walked with a slow gait, but could heel- and toe-walk, as well as squat, without difficulty.  Spinal curvature was within normal limits, without evidence of scoliosis.  No tenderness to palpation or swelling was evident.  Range of motion included forward flexion to 80 degrees, extension to 20 degrees, 20 degrees of lateral flexion bilaterally, and 20 degrees of lateral rotation bilaterally.  No objective evidence of pain, weakness, or spasm on motion was observed, although the Veteran did grimace with motion.  No additional limitation of motion was present on repeated motion, or due to pain, weakness, fatigue, or incoordination.  No atrophy of the lower extremities was observed, and strength was 5/5 throughout.  Sensation was 2/2, and his reflexes were 2+/4 at the knees and 1+/4 at the ankles bilaterally.  Straight leg raising was negative bilaterally, and no abnormal weightbearing was present.  May 2009 X-rays confirmed mild degenerative changes.  The final impression was of a lumbosacral strain without radiculopathy.  

Most recently, the Veteran was afforded a VA orthopedic examination in April 2012.  The claims file was reviewed by the examiner in conjunction with the examination.  The Veteran again reported chronic low back pain, but denied any symptoms of radiculopathy.  He also denied any flare-ups or use of assistance devices.  On objective evaluation, the Veteran was without localized tenderness or pain on palpation.  Some guarding and muscle spasm was present, but this did not result in an abnormal gait or spinal contour.  Range of motion testing indicated forward flexion to 90 degrees, with objective evidence of pain beginning at 75 degrees.  Extension was to 30 degrees, with objective evidence of pain beginning at 20 degrees.  Lateral flexion was to 30 degrees bilaterally, with pain beginning at 20 degrees.  Finally, lateral rotation was to 30 degrees bilaterally, with pain beginning at 30 degrees.  No additional limitation of motion was noted to result with repetitive motion.  Some functional impairment due to pain with motion was noted, but this was not quantified in terms of additional limitation of motion.  Muscle strength was 5/5 at the hips, knees, ankles, and toes bilaterally.  Reflexes were 2+ at the knees and ankles, and sensory responses were within normal limits across both lower extremities.  No objective indications of radiculopathy were observed.  The examiner also found no evidence of intervertebral disc syndrome.  X-rays confirmed degenerative changes but no fractures of the thoracolumbar spine.  Spinal alignment was within normal limits, and disc spaces were relatively well preserved.  The Veteran's low back disability was noted to prohibit repetitive or rapid lifting of objects.  

After considering the totality of the record, the Board finds the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for the Veteran's lumbosacral strain with degenerative changes of the thoracolumbar spine.  According to the September 2004, November 2009, and April 2012 VA examination reports, the Veteran does not display forward flexion limited to less than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  These examination reports were all negative for such findings, and the private medical records provided by the Veteran are likewise devoid of such findings.  He has also not demonstrated additional limitation of motion based on such factors as pain, pain on use, weakness, fatigability, or incoordination with repeated use.  See DeLuca, 8 Vet. App. at 202.  Thus, an increased rating is not warranted due to such factors.  Additionally, as the Veteran has not demonstrated at any time during the pendency of this appeal a degree of impairment in excess of the 10 percent rating assigned, a staged rating is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

The Board must also consider entitlement to a disability rating in excess of 10 percent based on incapacitating episodes.  On the Veteran's most recent VA medical examination in April 2012, however, he denied any incapacitating episodes in the past 12 months.  Although the Veteran has reported flare-ups on a weekly basis or more, these were not noted to require bed rest as prescribed by a physician, or otherwise result in incapacitation.  Absent evidence of incapacitating episodes totaling at least 2 weeks in the last 12 months, the Board finds that a disability rating in excess of 10 percent is not warranted under the criteria for rating intervertebral disc syndrome.  

The Board has also considered the award of a separate rating for any neurological impairment resulting from his service-connected lumbosacral spine disability.  See 38 C.F.R. § 4.71a, Note (1) following the General Rating Formula for Diseases and Injuries of the Spine.  According to the various VA examination reports and outpatient treatment records, the Veteran has denied any symptoms of radiculopathy into his lower extremities, and no neurological impairment was noted on VA examination.  Therefore, a separate compensable rating for neurological impairment is not warranted.  Entitlement to an extraschedular rating will be considered below.  

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for the Veteran's lumbosacral strain.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  Extraschedular consideration

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran is employed, and has not required hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  







(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating prior to May 10, 2007, for herpes simplex is denied.  

Entitlement to a disability rating in excess of 10 percent effective May 10, 2007, for herpes simplex is denied.  

Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


